DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 

Regarding claim 1, the Applicant argues:

(1)  Figs. 4 through 11 of Choudhury relate to resolving CSI report collisions based on priorities allocated to component carriers (CCs) rather than priorities allocated to report types of the colliding CSI reports. In Fig. 4, for example, when at least two CSI reports “that are below the largest payload size” collide, priority is assigned to a particular component carrier 108 and corresponding cell 185 and, for that particular component carrier 108 and cell 185, to the CSI report for a primary cell 185a over a CSI report for a secondary cell 185b. See Choudhury, ¶ [0092]. In this embodiment, Choudhury does not teach or suggest that report type priorities may be the same, or that collisions with CSI reports of the same report type are resolved based on association of one of the colliding CSI reports with a primary cell [Remarks, page 13]. 

See Choudhury,  ¶¶ [0094]-[0100]. In this embodiment of Choudhury, colliding CSI reports are not prioritized based on report type since the same report type (e.g., RI reports) may be either transmitted or dropped depending on the prior transmission of a periodic RI report [Remarks, page 14].

The Examiner respectfully disagrees with this argument.

As per the first argument, as indicated in the previous rejection and below, Choudhury teaches  “The user equipment (UE) 104 may determine 404 a highest priority channel state information (CSI) report 236 of the multiple channel state information reports 236 using a prioritization scheme. The highest priority channel state information (CSI) report 236 may be the channel state information (CSI) report 236 that includes the most important feedback information. The prioritization scheme may include one or a combination of the methods discussed below……. In the event that the collision is still not resolves, the user equipment (UE) 104 may use ….. cell 185 prioritization (e.g., a primary cell 185a is prioritized over a secondary cell 185b……to resolve the collision” [0092] lines 1-25. Note that aforesaid “in the event that the collision is still not resolved” is associated with CSI reports of same priority since when the CSI reports are of different priorities, the prioritization method is according to Figs 5, 7, 9 , 11 and 12, and only when the priorities of two reports are equal, the scenario of unresolved priority arises. Thus, Choudhury does teach or suggest that report type priorities may be the same, and that collisions with CSI reports of the same report type are resolved based on association of one of the colliding CSI reports with a primary cell. 
In addition to Choudhury as discussed above, another reference Lunttila was also provided disclosing the above listed limitations of the claim. Lunttila discloses “In certain embodiments, when the periodic reports for two or more CCs would collide, the following complementary rules take place. The rules are numbered for the sake of identification. Unless otherwise noted, one should not treat the numbers as though they were setting forth a fixed sequence, such that, for example, 2 must come after 1 and before 3. ….. Option 3 gives rank indicators priority. In this option, a report containing RI is prioritized over CQI/PMI. In the case when the need to transmit them simultaneously occurs, CQI/PMI is dropped. Option 5 gives priority to primary component carriers over secondary component carriers. In this option, CSI reports for PCC are prioritized over SCC” [0029] - [0034], which PCC corresponds to Primary Cell and which SCC corresponds to Secondary Cell as discussed above and option 5 is applicable when the colliding CSI reports have the same priority.


As per the second argument, Choudhury teaches “the rank indication (RI) 234 is more important than the channel quality indicator (CQI) 230 and is protected more reliably. When a collision between rank indication (RI) 234 and CQI/PMI occurs, the CQI/PMI may be dropped and the rank indication (RI) 234 may be transmitted” [0096]. In other words, priority is associated with report type of colliding CSI report since RI and CQI are considered as CSI report types. The embodiment provided in the second argument is different and considers a different subframe 654c, which is different from subframe 654a as considered in the Office Action. Choudhury furthermore discloses, “In a subframe 654a, a first component carrier (CC) 608a or cell 185 may have a scheduled rank indication (RI) report 651. In the same subframe 654a, a second component carrier (CC) 608b or cell 185 may have a scheduled wide band channel quality indicator (WB-CQI) report 652. Thus, a collision is detected between the scheduled rank indication (RI) report 651 of the first component carrier (CC) 608a or cell 185 and the scheduled wide band channel quality indicator (WB-CQI) report 652 of the second component carrier (CC) 608b or cell 185. As discussed above, a rank indication (RI) 234 is considered to be more important than a channel quality indicator (CQI) 230. Therefore, the rank indication (RI) report 653 of the first component carrier (CC) 608a or cell 185 is included in the physical uplink control channel (PUCCH) transmission 650 for the subframe 654a and the scheduled wide band channel quality indicator (WB-CQI) report 652 for the second component carrier (CC) 608b or cell 185 is dropped” [0097]-[0098]. Thus, Choudhury’s teaching relates to resolving CSI report collisions based on priorities allocated to report types of the colliding CSI reports. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,511,428 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.
In the following table, feature-by-feature comparisons are provided between the independent claims 1, 3, 5 and 7 of instant application and their corresponding conflicting claims in US 10,511,428 B2. The comparisons show that the features of the independent claims of instant application are patentably indistinct from the features of their conflicting claims in US 10,511,428 B2 and thus must be double patenting rejected.

Instant Application
US Patent No. 10,511,428 B2
Claim 1. A method of reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication, the method comprising:
performing periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs),

wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe,

if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the performing periodic CSI reporting comprises transmitting a CSI report having a higher priority among the first CSI report and the second CSI report, and



if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the performing periodic CSI reporting comprises transmitting a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.

Claim 1. A method of reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication, the method comprising: 
performing periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 

if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the performing periodic CSI reporting comprises transmitting a CSI report having a higher priority among the first CSI report and the second CSI report, 

wherein a highest priority is assigned to a report type including wideband precoding matrix indicator (PMI), and 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the performing periodic CSI reporting comprises transmitting a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.
Claim 3. A subscriber station for reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication network, the subscriber station comprising:
a transmitter configured to transmit periodic channel state information (CSI) reports; and a controller configured to perform periodic CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs),
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe,
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the controller is configured to cause the transmitter to transmit a CSI report having a higher priority among the first CSI report and the second CSI report, and


if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the controller is configured to cause the transmitter to transmit a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.

Claim 3. A subscriber station for reporting channel characteristics of at least two component carriers to at least one base station in a wireless communication network, the subscriber station comprising: 
a transmitter configured to transmit periodic channel state information (CSI) reports; and a controller configured to perform periodic CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the controller is configured to cause the transmitter to transmit a CSI report having a higher priority among the first CSI report and the second CSI report, 
wherein a highest priority is assigned to a report for a wideband precoding matrix indicator (PMI), and 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the controller is configured to cause the transmitter to transmit a CSI report corresponding to a primary cell among the first CSI report and the second CSI report. 
Claim 5. A method for receiving channel characteristics of at least two component carriers from a subscriber station in a wireless communication, the method comprising:
receiving periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs),
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe,
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the receiving periodic CSI reporting comprises receiving a CSI report having a higher priority among the first CSI report and the second CSI report, and


if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, receiving one of the first CSI report and the second CSI report comprises receiving a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.

Claim 5. A method for receiving channel characteristics of at least two component carriers from a subscriber station in a wireless communication, the method comprising: 
receiving periodic channel state information (CSI) reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the receiving periodic CSI reporting comprises receiving a CSI report having a higher priority among the first CSI report and the second CSI report, 
wherein a highest priority is assigned to a report for a wideband precoding matrix indicator (PMI), 
and if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, receiving one of the first CSI report and the second CSI report comprises receiving a CSI report corresponding to a primary cell among the first CSI report and the second CSI report. 
Claim 7. A base station for receiving channel characteristics of at least two component carriers from at least one subscriber station in a wireless communication network, the base station comprising:
a transceiver configured to receive channel state information (CSI) reports; and a controller configured to perform evaluation of CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs),
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe,
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the transceiver is configured to receive a CSI report having a higher priority among the first CSI report and the second CSI report, and


if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the transceiver is configured to receive a CSI report corresponding to a primary cell among the first CSI report and the second CSI report.

Claim 7. A base station for receiving channel characteristics of at least two component carriers from at least one subscriber station in a wireless communication network, the base station comprising: 
a transceiver configured to receive channel state information (CSI) reports; and a controller configured to perform evaluation of CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCHs), 
wherein, in case that a collision between a first CSI report of a first report type on a first of the at least two PUCCHs and a second CSI report of a second report type on a second of the at least two PUCCHs occurs in a subframe, 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the transceiver is configured to receive a CSI report having a higher priority among the first CSI report and the second CSI report, 
wherein a highest priority is assigned to a report for a wideband precoding matrix indicator (PMI), 
and if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the transceiver is configured to receive a CSI report corresponding to a primary cell among the first CSI report and the second CSI report. 




Note that the table above only compared the conflicting independent claims. The dependent claims 2, 4, 6 and 8 in instant application also have their conflicting claims in US 10,511,428 B2 and thus are rejected on a similar fashion as that in the table above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choudhury et. al. (US 2012/0140708 A1, Choudhury hereinafter) in view of Shin et. al. (US 2011/0141928, Shin hereinafter).
Choudhury discloses “Prioritizing multiple channel state information (CSI) reporting with carrier aggregation” (Title) where “a method for reporting uplink control information (UCI) on a user equipment (UE) is described” [0018] lines 1-2, in a “wireless communication system 100” shown in Fig.1.

Choudhury’s disclosure comprises the following features:

With respect to independent claims 1, 3, 5 and 7:

Regarding claim 1 / 3, A method (e.g. aforesaid “method”) of reporting channel characteristics (e.g. “a method for reporting uplink control information (UCI) on a user equipment (UE) is described” [0018] lines 1-2, which “uplink control information (UCI)” is “channel state information (CSI) reports corresponding to multiple component carriers (CCs)” [0018] lines 3-4, which “component carriers are referred to as cells” in LTE-A [0040] lines 13-14. Furthermore, “periodic channel state information (CSI) reports may be configured by an eNode B 102, so that a user equipment (UE) 104 reports channel state information (CSI) to the eNode B 102 at pre-specified subframes" [0043] lines 6-10) of at least two component carriers (e.g. Fig. 1, “Primary Component Carrier (PCC) 106a" corresponding to “Primary Cell (PCell) 185a” and “Secondary Component Carrier (SCC) 106b” corresponding to “Secondary Cell (SCell) 185b”. Furthermore, “a user equipment (UE) 104 may communicate with an eNode B 102 using multiple component carriers (CCs) 108 or cells 185 at the same time. For example, a user equipment (UE) 104 may communicate with an eNode B 102 using a primary cell (PCell) 185a while simultaneously communicating with the eNode B 102 using secondary cell(s) (SCell) 185b. Similarly, an eNode B 102 may communicate with a user equipment (UE) 104 using multiple component carriers (CCs) 108 or cells 185 at the same time. For example, an eNode B 102 may communicate with a user equipment (UE) 104 using a primary cell (PCell) 185a while simultaneously communicating with the user equipment (UE) 104 using secondary cell(s) (SCell) 185b” [0057] lines 1-13) to at least one base station (e.g. aforesaid eNodeB 102) in a wireless communication (e.g. aforesaid wireless communication system), the method comprising: performing periodic channel state information (CSI) reporting (e.g. aforesaid periodic CSI reports) regarding the at least two component carriers (e.g. aforesaid primary and secondary component carriers) on at least one individually configured physical uplink control channel (PUCCH) (e.g. “when periodic channel state information (CSI) reports are scheduled for transmission, …… one periodic channel state information (CSI) report corresponding to one component carrier (CC) 108 may be transmitted on the physical uplink control channel (PUCCH)” [0043] lines 10-15. Note that the underlined feature is different from the claimed feature and this difference will be discussed below),
/ A subscriber station (e.g. Fig. 1, “user equipment (UE) 104”) for reporting channel characteristics (e.g. “a method for reporting uplink control information (UCI) on a user equipment (UE) is described” [0018] lines 1-2 which “uplink control information (UCI)” is “channel state information (CSI) reports corresponding to multiple component carriers (CCs)” [0018] lines 3-4, which “component carriers are referred to as cells” in LTE-A [0040] lines 13-14. Furthermore, “periodic channel state information (CSI) reports may be configured by an eNode B 102, so that a user equipment (UE) 104 reports channel state information (CSI) to the eNode B 102 at pre-specified subframes" [0043] lines 6-10) of at least two component carriers (e.g. Fig. 1, “Primary Component Carrier (PCC) 106a" corresponding to “Primary Cell (PCell) 185a” and “Secondary Component Carrier (SCC) 106b” corresponding to “Secondary Cell (SCell) 185b”. Furthermore, “a user equipment (UE) 104 may communicate with an eNode B 102 using multiple component carriers (CCs) 108 or cells 185 at the same time. For example, a user equipment (UE) 104 may communicate with an eNode B 102 using a primary cell (PCell) 185a while simultaneously communicating with the eNode B 102 using secondary cell(s) (SCell) 185b. Similarly, an eNode B 102 may communicate with a user equipment (UE) 104 using multiple component carriers (CCs) 108 or cells 185 at the same time. For example, an eNode B 102 may communicate with a user equipment (UE) 104 using a primary cell (PCell) 185a while simultaneously communicating with the user equipment (UE) 104 using secondary cell(s) (SCell) 185b” [0057] lines 1-13) to at least one base station (e.g. aforesaid eNodeB 102) in a wireless communication network (e.g. aforesaid wireless communication system), the subscriber station comprising: a transmitter (e.g. Fig. 13, “transmitter 1372”) configured to transmit periodic channel state information (CSI) reports (e.g. transmission associated with aforesaid periodic CSI reporting); and a controller (Fig. 13, “Processor 1354” or equivalently “the user equipment (UE) 1304 includes a processor 1354 that controls operation of the user equipment (UE) 1304” [0124] lines 4-6. Furthermore, “the term ‘processor’ should be interpreted broadly to encompass a general purpose processor, a central processing unit (CPU), ……, a controller, a microcontroller” [0133] lines 1-4) configured to perform periodic CSI reporting (e.g. “a highest priority CSI report of the multiple CSI reports is determined using a prioritization scheme” [0018] lines 5-7)) regarding the at least two component carriers (e.g. aforesaid primary and secondary component carriers) on at least one individually configured physical uplink control channel (PUCCH) (e.g. “when periodic channel state information (CSI) reports are scheduled for transmission, …… one periodic channel state information (CSI) report corresponding to one component carrier (CC) 108 may be transmitted on the physical uplink control channel (PUCCH)” [0043] lines 10-15. Note that the underlined feature is different from the claimed feature and this difference will be discussed below),
wherein, in case that a collision between a first CSI report of a first report type on a first PUCCH (e.g. Fig. 6, “in a subframe 654a, a first component carrier (CC) 608a ….. may have a scheduled rank indication (RI) report 651” [0098] lines 7-9, which “RI” is one type of CSI report, considered as the first CSI report of a first report type. Furthermore, this is also shown in Step 402 of Fig. 4) and a second CSI report of a second report type on the first PUCCH occurs in a subframe (e.g. Fig. 6, “in the same subframe 654a, a second component carrier (CC) 608b ….. may have a scheduled wide band channel quality indicator (WB-CQI) report 652. Thus, a collision is detected between the scheduled rank indication (RI) report 651 of the first component carrier (CC) 608a ….. and the scheduled wide band channel quality indicator (WB-CQI) report 652 of the second component carrier (CC) 608b” [0099] lines 1-7, which “WB-CQI” is a type of CSI report different from “RI” and is considered as the second CSI report of a second report type), if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the performing periodic CSI reporting comprises transmitting a CSI report having a higher priority among the first CSI report and the second CSI report (e.g. “a rank indication (RI) 234 is considered to be more important than a channel quality indicator (CQI) 230. Therefore, the rank indication (RI) report 653 of the first component carrier (CC) 608a …. is included in the physical uplink control channel (PUCCH) transmission 650 for the subframe 654a and the scheduled wide band channel quality indicator (WB-CQI) report 652 for the second component carrier (CC) 608b ….. is dropped” [0099] lines 8-16), and
/ wherein, in case that a collision between a first CSI report of a first report type on a first PUCCH (e.g. Fig. 6, “in a subframe 654a, a first component carrier (CC) 608a ….. may have a scheduled rank indication (RI) report 651” [0098] lines 7-9, which “RI” is one type of CSI report, considered as the first CSI report of a first report type) and a second CSI report of a second report type on the first PUCCH occurs in a subframe (e.g. Fig. 6, “in the same subframe 654a, a second component carrier (CC) 608b ….. may have a scheduled wide band channel quality indicator (WB-CQI) report 652. Thus, a collision is detected between the scheduled rank indication (RI) report 651 of the first component carrier (CC) 608a ….. and the scheduled wide band channel quality indicator (WB-CQI) report 652 of the second component carrier (CC) 608b” [0099] lines 1-7” which “WB-CQI” is a type of CSI report different from “RI” and is considered as the second CSI report of a second report type), if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the controller is configured to cause the transmitter (e.g. aforesaid controller “controlling” operation of the UE) to transmit a CSI report having a higher priority among the first CSI report and the second CSI report (e.g. “a rank indication (RI) 234 is considered to be more important than a channel quality indicator (CQI) 230. Therefore, the rank indication (RI) report 653 of the first component carrier (CC) 608a …. is included in the physical uplink control channel (PUCCH) transmission 650 for the subframe 654a and the scheduled wide band channel quality indicator (WB-CQI) report 652 for the second component carrier (CC) 608b ….. is dropped” [0099] lines 8-16), and
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the performing periodic CSI reporting comprises transmitting a CSI report corresponding to a primary cell (e.g. Fig. 4,  “The user equipment (UE) 104 may determine 404 a highest priority channel state information (CSI) report 236 of the multiple channel state information reports 236 using a prioritization scheme. The highest priority channel state information (CSI) report 236 may be the channel state information (CSI) report 236 that includes the most important feedback information. The prioritization scheme may include one or a combination of the methods discussed below……. In the event that the collision is still not resolves, the user equipment (UE) 104 may use ….. cell 185 prioritization (e.g., a primary cell 185a is prioritized over a secondary cell 185b……to resolve the collision” [0092] lines 1-25. Note that aforesaid “in the event that the collision is still not resolved” is associated with CSI reports of same priority since when the CSI reports are of different priorities, the prioritization method is according to Figs 5, 7, 9 , 11 and 12, and only when the priorities of two reports are equal, the scenario of unresolved priority arises. More on this is discussed below as Examiner’s Note) among the first CSI report and the second CSI report 
/ if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the controller is configured to cause the transmitter to transmit a CSI report corresponding to a primary cell (e.g. aforesaid “Primary Cell 185a”. Moreover, “The user equipment (UE) 104 may determine 404 a highest priority channel state information (CSI) report 236 of the multiple channel state information reports 236 using a prioritization scheme. The highest priority channel state information (CSI) report 236 may be the channel state information (CSI) report 236 that includes the most important feedback information. The prioritization scheme may include one or a combination of the methods discussed below……. In the event that the collision is still not resolves, the user equipment (UE) 104 may use ….. cell 185 prioritization (e.g., a primary cell 185a is prioritized over a secondary cell 185b……to resolve the collision” [0092] lines 1-25. Note that aforesaid “in the event that the collision is still not resolved” is associated with different types of CSI reports with same priority since when the CSI reports are of different priority, the prioritization method is different as provided in Figs 5, 7 , 9 , 11 and 12, and only when the priorities of two CSI reports are equal, the scenario of unresolved priority arises. More on this is discussed below as Examiner’s Note) among the first CSI report and the second CSI report.

 (Examiner’s Note: Note that in addition to Choudhury as discussed above, another reference Lunttila et. al. , US 2011/0242982 A1, also discloses “In certain embodiments, when the periodic reports for two or more CCs would collide, the following complementary rules take place. The rules are numbered for the sake of identification. Unless otherwise noted, one should not treat the numbers as though they were setting forth a fixed sequence, such that, for example, 2 must come after 1 and before 3. …..Option 5 gives priority to primary component carriers over secondary component carriers. In this option, CSI reports for PCC are prioritized over SCC” [0029] - [0034], which PCC corresponds to Primary Cell and which SCC corresponds to Secondary Cell as discussed above).

It is noted that while disclosing PUCCH, Choudhury is silent about two individually configured physical uplink control channels (PUCCHs), a first of the at least two PUCCHs, and a second of the at least two PUCCHs, which however had been known in the art at the time of instant application as shown by Shin in a disclosure “SIGNALING UPLINK CONTROL INFORMATION IN LTE-A” (Title), wherein “multiple PUCCH transmissions may be used for multiple UCI fields or reports. Multiple PUCCH transmissions (or resources), for multiplexing multiple UCI fields /reports may be implemented such that multiple PUCCH transmissions are either code-multiplexed or frequency-multiplexed. For example, in LTE when the transmission of channel quality indicator (CQI) collides with the scheduling request (SR) transmission in the same subframe, the CQI is dropped” [0041] lines 4-12. Note that aforesaid multiple PUCCH transmissions comprises at least two PUCCHs, one of which is considered as the first of the at least two PUCCHs and the other one is considered as the second of the at least two PUCCHs.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s single PUCCH with Shin’s multiple PUCCHs so that “multiple PUCCH transmissions may be considered to transmit high volume LTE-A UCI from a UE” [0041] lines 20-22.

Regarding claim 5 / 7, A method (e.g. aforesaid “method”) for receiving channel characteristics (e.g. “a method for reporting uplink control information (UCI) on a user equipment (UE) is described” [0018] lines 1-2 which “uplink control information (UCI)” is “channel state information (CSI) reports corresponding to multiple component carriers (CCs)” [0018] lines 3-4, which “component carriers are referred to as cells” in LTE-A [0040] lines 13-14. Furthermore, “periodic channel state information (CSI) reports may be configured by an eNode B 102, so that a user equipment (UE) 104 reports channel state information (CSI) to the eNode B 102 at pre-specified subframes" [0043] lines 6-10. Note that the UE reporting CSI to eNode B is equivalent to eNode B receiving CSI from UE) of at least two component carriers (e.g. Fig. 1, “Primary Component Carrier (PCC) 106a" corresponding to “Primary Cell (PCell) 185a” and “Secondary Component Carrier (SCC) 106b” corresponding to “Secondary Cell (SCell) 185b”. Furthermore, “a user equipment (UE) 104 may communicate with an eNode B 102 using multiple component carriers (CCs) 108 or cells 185 at the same time. For example, a user equipment (UE) 104 may communicate with an eNode B 102 using a primary cell (PCell) 185a while simultaneously communicating with the eNode B 102 using secondary cell(s) (SCell) 185b. Similarly, an eNode B 102 may communicate with a user equipment (UE) 104 using multiple component carriers (CCs) 108 or cells 185 at the same time. For example, an eNode B 102 may communicate with a user equipment (UE) 104 using a primary cell (PCell) 185a while simultaneously communicating with the user equipment (UE) 104 using secondary cell(s) (SCell) 185b” [0057] lines 1-13) from a subscriber station (e.g. Fig. 1, “UE 104) in a wireless communication (e.g. aforesaid wireless communication system), the method comprising: receiving periodic channel state information (CSI) reporting (e.g. aforesaid receiving by eNode B periodic CSI reporting) regarding the at least two component carriers (e.g. aforesaid primary and secondary component carriers) on at least one individually configured physical uplink control channel (PUCCH) (e.g. “when periodic channel state information (CSI) reports are scheduled for transmission, …..one periodic channel state information (CSI) report corresponding to one component carrier (CC) 108 may be transmitted on the physical uplink control channel (PUCCH)” [0043] lines 10-15. Note that the underlined feature is different from the claimed feature and this difference will be discussed below),
/ A base station (e.g. Fig. 14, “eNode B 1402”) for receiving channel characteristics (e.g. “a method for reporting uplink control information (UCI) on a user equipment (UE) is described” [0018] lines 1-2 which “uplink control information (UCI)” is “channel state information (CSI) reports corresponding to multiple component carriers (CCs)” [0018] lines 3-4, which “component carriers are referred to as cells” in LTE-A [0040] lines 13-14. Furthermore, “periodic channel state information (CSI) reports may be configured by an eNode B 102, so that a user equipment (UE) 104 reports channel state information (CSI) to the eNode B 102 at pre-specified subframes" [0043] lines 6-10. Note that the UE reporting CSI to eNode B is equivalent to eNode B receiving CSI from UE) of at least two component carriers (e.g. Fig. 1, “Primary Component Carrier (PCC) 106a" corresponding to “Primary Cell (PCell) 185a” and “Secondary Component Carrier (SCC) 106b” corresponding to “Secondary Cell (SCell) 185b”. Furthermore, “a user equipment (UE) 104 may communicate with an eNode B 102 using multiple component carriers (CCs) 108 or cells 185 at the same time. For example, a user equipment (UE) 104 may communicate with an eNode B 102 using a primary cell (PCell) 185a while simultaneously communicating with the eNode B 102 using secondary cell(s) (SCell) 185b. Similarly, an eNode B 102 may communicate with a user equipment (UE) 104 using multiple component carriers (CCs) 108 or cells 185 at the same time. For example, an eNode B 102 may communicate with a user equipment (UE) 104 using a primary cell (PCell) 185a while simultaneously communicating with the user equipment (UE) 104 using secondary cell(s) (SCell) 185b” [0057] lines 1-13) from at least one subscriber station in a wireless communication network (e.g. aforesaid wireless communication system), the base station comprising: a transceiver (e.g. Fig. 14, “transceiver 1481”) configured to receive channel state information (CSI) reports (e.g. aforesaid receiving by eNode B periodic CSI reporting); and a controller (Fig. 14, “Processor 1478”, wherein “the term ‘processor’ should be interpreted broadly to encompass a general purpose processor, a central processing unit (CPU), ……, a controller, a microcontroller” [0133] lines 1-4) configured to perform evaluation of CSI reporting  (e.g. “an eNode B 102 may receive uplink control information (UCI) using its one or more antennas 197a-n and its receiver 109. The receiver 109 may use the demodulator 111 to demodulate the uplink control information (UCI)” [0058] lines 4-8. Moreover, “an eNode B 102 may use the uplink control information (UCI) receiving module 195 to decode and interpret the uplink control information (UCI) received by the eNode B 102. The eNode B 102 may use the decoded uplink control information (UCI) to perform certain operations, such as retransmit one or more packets based on scheduled communication resources for the user equipment (UE) 104” [0059] lines 2-9, which “decoding” is associated with performing evaluation of CSI reporting) regarding the at least two component carriers (e.g. aforesaid primary and secondary component carriers) on at least one individually configured physical uplink control channel (PUCCH) (e.g. “when periodic channel state information (CSI) reports are scheduled for transmission, if only the physical uplink control channel (PUCCH) is available, one periodic channel state information (CSI) report corresponding to one component carrier (CC) 108 may be transmitted on the physical uplink control channel (PUCCH)” [0043] lines 10-15. Note that the underlined feature is different from the claimed feature and this difference will be discussed below),
wherein, in case that a collision between a first CSI report of a first report type on a first PUCCH (e.g. Fig. 6, “in a subframe 654a, a first component carrier (CC) 608a ….. may have a scheduled rank indication (RI) report 651” [0098] lines 7-9, which “RI” one type of CSI report, considered as the first CSI report of a first report type. Furthermore, this is also shown in Step 402 of Fig. 4) and a second CSI report of a second report type on the first PUCCH occurs in a subframe (e.g. Fig. 6, “in the same subframe 654a, a second component carrier (CC) 608b ….. may have a scheduled wide band channel quality indicator (WB-CQI) report 652. Thus, a collision is detected between the scheduled rank indication (RI) report 651 of the first component carrier (CC) 608a ….. and the scheduled wide band channel quality indicator (WB-CQI) report 652 of the second component carrier (CC) 608b” [0099] lines 1-7”, which “WB-CQI” is a type of CSI report different from “RI” and is considered as the second CSI report of a second report type), if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the receiving periodic CSI reporting comprises receiving a CSI report having a higher priority among the first CSI report and the second CSI report (e.g. “a rank indication (RI) 234 is considered to be more important than a channel quality indicator (CQI) 230. Therefore, the rank indication (RI) report 653 of the first component carrier (CC) 608a …. is included in the physical uplink control channel (PUCCH) transmission 650 for the subframe 654a and the scheduled wide band channel quality indicator (WB-CQI) report 652 for the second component carrier (CC) 608b ….. is dropped” [0099] lines 8-16),
/ wherein, in case that a collision between a first CSI report of a first report type on a first PUCCH (e.g. Fig. 6, “in a subframe 654a, a first component carrier (CC) 608a ….. may have a scheduled rank indication (RI) report 651” [0098] lines 7-9, which “RI” is one type of CSI report, considered as the first CSI report of a first report type. Furthermore, this is also shown in Step 402 of Fig. 4) and a second CSI report of a second report type on the first PUCCH occurs in a subframe (e.g. Fig. 6, “in the same subframe 654a, a second component carrier (CC) 608b ….. may have a scheduled wide band channel quality indicator (WB-CQI) report 652. Thus, a collision is detected between the scheduled rank indication (RI) report 651 of the first component carrier (CC) 608a ….. and the scheduled wide band channel quality indicator (WB-CQI) report 652 of the second component carrier (CC) 608b” [0099] lines 1-7”, which “WB-CQI” is a type of CSI report different from “RI” and is considered as the second CSI report of a second report type), if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are different, the transceiver is configured to receive (e.g. “an eNode B 102 may include a transceiver 107 that includes a receiver 109 and a transmitter 113” [0058] lines 1-2) a CSI report having a higher priority among the first CSI report and the second CSI report (e.g. “a rank indication (RI) 234 is considered to be more important than a channel quality indicator (CQI) 230. Therefore, the rank indication (RI) report 653 of the first component carrier (CC) 608a …. is included in the physical uplink control channel (PUCCH) transmission 650 for the subframe 654a and the scheduled wide band channel quality indicator (WB-CQI) report 652 for the second component carrier (CC) 608b ….. is dropped” [0099] lines 8-16. Note that “RI” is one type of CSI report, considered as first type of the first CSI report and “WB-CQI” is another type of CSI report, considered as second type of second CSI report), 
if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, receiving one of the first CSI report and the second CSI report comprises receiving a CSI report corresponding to a primary cell (e.g. (e.g. aforesaid “Primary Cell 185a”. Moreover, “The user equipment (UE) 104 may determine 404 a highest priority channel state information (CSI) report 236 of the multiple channel state information reports 236 using a prioritization scheme. The highest priority channel state information (CSI) report 236 may be the channel state information (CSI) report 236 that includes the most important feedback information. The prioritization scheme may include one or a combination of the methods discussed below……. In the event that the collision is still not resolves, the user equipment (UE) 104 may use ….. cell 185 prioritization (e.g., a primary cell 185a is prioritized over a secondary cell 185b……to resolve the collision” [0092] lines 1-25. Note that aforesaid “in the event that the collision is still not resolved” is associated with different types of CSI reports with same priority since when the CSI reports are of different priority, the prioritization method is different as provided in Figs 5, 7 , 9 , 11 and 12, and only when the priorities of two CSI reports are equal, the scenario of unresolved priority arises. More on this is discussed below as Examiner’s Note) among the first CSI report and the second CSI report
/ if priorities allocated to the first report type of the first CSI report and the second report type of the second CSI report are the same, the transceiver is configured to receive a CSI report corresponding to a primary cell (e.g. (e.g. aforesaid “Primary Cell 185a”. Moreover, “The user equipment (UE) 104 may determine 404 a highest priority channel state information (CSI) report 236 of the multiple channel state information reports 236 using a prioritization scheme. The highest priority channel state information (CSI) report 236 may be the channel state information (CSI) report 236 that includes the most important feedback information. The prioritization scheme may include one or a combination of the methods discussed below……. In the event that the collision is still not resolves, the user equipment (UE) 104 may use ….. cell 185 prioritization (e.g., a primary cell 185a is prioritized over a secondary cell 185b……to resolve the collision” [0092] lines 1-25. Note that aforesaid “in the event that the collision is still not resolved” is associated with CSI reports of same priority since when the CSI reports are of different priority, the prioritization method is different as provided in Figs 5, 7 , 9 , 11 and 12 and only when the priorities of two reports are equal, the scenario of unresolved priority arises. More on this is discussed below as Examiner’s Note) among the first CSI report and the second CSI report.

(Examiner’s Note: Note that in addition to Choudhury as discussed above, another reference Lunttila et. al. , US 2011/0242982 A1, also discloses “In certain embodiments, when the periodic reports for two or more CCs would collide, the following complementary rules take place. The rules are numbered for the sake of identification. Unless otherwise noted, one should not treat the numbers as though they were setting forth a fixed sequence, such that, for example, 2 must come after 1 and before 3. …..Option 5 gives priority to primary component carriers over secondary component carriers. In this option, CSI reports for PCC are prioritized over SCC” [0029] - [0034], which PCC corresponds to Primary Cell and which SCC corresponds to Secondary Cell as discussed above).
 
It is also noted that while disclosing PUCCH, Choudhury is silent about two individually configured physical uplink control channels (PUCCHs), a first of the PUCCHs / a first of the at least two PUCCHs, and a second of the PUCCHs / a second of the at least two PUCCHs, which however had been known in the art at the time of instant application as shown by Shin in a disclosure “SIGNALING UPLINK CONTROL INFORMATION IN LTE-A” (Title), wherein “multiple PUCCH transmissions may be used for multiple UCI fields or reports. Multiple PUCCH transmissions (or resources), for multiplexing multiple UCI fields /reports may be implemented such that multiple PUCCH transmissions are either code-multiplexed or frequency-multiplexed. For example, in LTE when the transmission of channel quality indicator (CQI) collides with the scheduling request (SR) transmission in the same subframe, the CQI is dropped” [0041] lines 4-12. Note that aforesaid multiple PUCCH transmissions comprises at least two PUCCHs, one of which is considered as the first of the at least two PUCCHs and the other one is considered as the second of the at least two PUCCHs.
Thus, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s single PUCCH with Shin’s multiple PUCCHs so that “multiple PUCCH transmissions may be considered to transmit high volume LTE-A UCI from a UE” [0041] lines 20-22.

Claims 2, 4, 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choudhury in view of Shin as applied to claims 1, 3, 5 and 7 above, and further in view of Motorola (R1-106295, 3GPP TSG RAN WG1 #63, Jacksonville, USA, November 15-19, 2010, Motorola hereinafter) and CR0270 (R1-106557, 3GPP TSG-RAN Meeting #63, Jacksonville, USA, November 15-19, 2010, CR hereinafter).

Choudhury in view of Shin discloses the following (Note: unless mentioned otherwise references made below draw to Choudhury):

Regarding claim 2, The method of Claim 1, wherein each of the priorities are determined based on classes to which the first CSI report and the second CSI report belong (e.g. “a rank indicator (RI) 234 is considered to be more important than a channel quality indicator (CQI) 230” [0099] lines 8-10, which “more important” is associated with priorities based on classes),
wherein the classes comprises a first class having a highest priority (e.g. aforesaid RI is associated with first class), a third class having a lowest priority (e.g. aforesaid CQI is associated with third class), wherein the first class comprises: a RI report, and wherein the third class comprises: a CQI report.

It is noted that while disclosing priorities of CSI reporting, Choudhury is silent about a second class having a priority that is lower than the first class and is higher than the third class, which however had been known in the art at the time of instant application as shown by Motorola in a disclosure “Periodic CQI reporting for CA” (Title), wherein “if two reports from different CCs collide and have the same periodicity, then priority is determined based on the information contained in the report. The priority order is as follows: report containing RI > report containing wideband PMI only > report containing wideband CQI > report containing subband CQI. If priority is still not resolved, then the report for the CC with the smallest cell index is transmitted” page 2, lines 3-7. Note that aforesaid PMI report is considered as the second class having a priority less than the first class of RI and higher than the third class of CQI.
Thus, it would have been obvious to one of ordinary skill in the art to modify Choudhury’s prioritization with Motorola’s method so that the prioritization is according to 3GPP standard and thus will enhance interoperability of different systems.

It is noted further that when disclosing channel state information report, Choudhury in view of Motorola is silent about the first class comprises: a type 2a report, a type 3 report, a type 5 report and a type 6 report, the second class comprises: a type 2 report, a type 2b report, a type 2c report and a type 4 report, and the third class comprises: a type 1 report and a type 1a report, which however had been known in the art at the time of instant application as provided in CR. Note that page 49 lists various report types - type 1 report , type 1a report, type 2 report, type 2a report, type 2b report, type 2c report, type 3 report, type 4 report, type 5 report and type 6 report. It is a design choice to partition combination of aforesaid various “report types” according to different classes for prioritizing. 
Thus, it would have been obvious to one of ordinary skill in the art to modify Choudhury in view of Motorola’s classes with the techniques provided by CR so that it complies with the 3GPP standard.

Regarding claim 4, The subscriber station of Claim 3, wherein each of the priorities are determined based on classes where the first report type and the second report type belong,
wherein the classes comprise a first class having a highest priority, a third class having a lowest priority, and a second class having a priority that is lower than the first class and is higher than the third class,
wherein the first class comprises: a type 2a report, a type 3 report, a type 5 report and a type 6 report,
wherein the second class comprises: a type 2 report, a type 2b report, a type 2c report and a type 4 report, and
wherein the third class comprises: a type 1 report and a type 1a report (e.g. Note that this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well).

Regarding claim 6, The method of Claim 5, wherein each of the priorities are determined based on classes to which the first CSI report and the second CSI report belong,
wherein the classes comprise a first class having a highest priority, a third class having a lowest priority, and a second class having a priority that is lower than the first class and is higher than the third class,
wherein the first class comprises: a type 2a report, a type 3 report, a type 5 report and a type 6 report,
wherein the second class comprises: a type 2 report, a type 2b report, a type 2c report and a type 4 report, and
wherein the third class comprises: a type 1 report and a type 1a report (e.g. Note that this claim is similar to claim 2 except that receiving CSI by base station is considered here instead of sending CSI by UE, and thus the same reasoning as applied to claim 2 applies here as well).

Regarding claim 8, The base station of Claim 7, wherein each of the priorities are determined based on classes to which the first CSI report  and the second CSI report belong,
wherein the classes comprise a first class having a highest priority, a third class having a lowest priority, and a second class having a priority that is lower than the first class and is higher than the third class,
wherein the first class comprises: a type 2a report, a type 3 report, a type 5 report and a type 6 report,
wherein the second class comprises: a type 2 report, a type 2b report, a type 2c report and a type 4 report, and
wherein the third class comprises: a type 1 report and a type 1a report (e.g. Note that this claim is similar to claim 6 except that it is an apparatus claim and thus the same reasoning as applied to claim 6 applies here as well).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                          

/JUNG H PARK/Primary Examiner, Art Unit 2411